American Beacon Zebra Global Equity Fund American Beacon Zebra Small Cap Equity Fund American Beacon Flexible Bond Fund American Beacon SiM High Yield Opportunities Fund American Beacon The London Company Income Equity Fund Supplement dated October 18, 2013 to the Prospectus dated December 31, 2012 The information below supplements the Prospectus dated December 31, 2012 and is in addition to any other supplement(s): At the end of the “Valuation of Shares” section on page 50, the following sentence is added: You may view a Fund’s most recent NAV per share at www.americanbeaconfunds.com by clicking on “Quick Links” and then “Daily NAVs.” ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
